BROCK, Justice,
dissenting.
I most respectfully dissent from the decision of the majority. I do not agree that the decision of this Court in Farmer v. Farmer, Tenn., 528 S.W.2d 539 (1975) controls our decision in this case and dictates that we turn the contractor away without remedy; but, if I am wrong about that, I would overrule Farmer and its predecessors and allow a recovery by the contractor in this case.
Our statutes require that general contractors be licensed but they do not provide either expressly or by implication that a contractor who has performed valuable services in the faithful performance of his contract shall forfeit the value of those services to the landowner. This forfeiture rule which is invoked and applied by the majority in this case was traced in the Farmer opinion back to its origins in the last century and shown to be the product of judges, not the Legislature. In the Farmer opinion, this Court stated:
“We are not unmindful that an injustice may occur where a contractor has faithfully and fully performed his contract and no complaint is made as to his skill or workmanship.” 528 S.W.2d at 542.
Again, in the majority Opinion in the instant case, this Court states:
“That this construction may be harsh under the circumstances does not alter the rule that has long obtained in this jurisdiction.”
These statements demonstrate the consciousness of this Court that this rule of forfeiture operates to deny justice to the unlicensed contractor. How then, can the continued recognition and enforcement of this rule be justified? Certainly not in the name of necessity, for the Legislature in 1976 by Chapter 882, Section 21, Public Acts of 1976, now codified as T.C.A., § 62-621, has provided that:
“Any person who undertakes contracting, as defined in § 62-602, without a license as required by § 62-603 shall be liable to a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or imprisonment for three (3) months, or both.”
*735This severe penalty which did not exist when this Court handed down the Farmer opinion in 1975 should be punishment enough to deter offenders. Moreover, T.C.A., § 62-623, provides for enforcement of the licensing requirements by injunctive process at the instance of the Contractors Licensing Board.
In my opinion a much more enlightened and equitable policy is that followed by the highest court of New York in John E. Rosasco Creameries v. Cohen, 276 N.Y. 274, 11 N.E.2d 908 (1937). The issue in that case was whether an unlicensed milk dealer should be permitted to recover approximately $11,000 as the agreed and reasonable value of milk sold and delivered to certain defendants who were also milk dealers. In that opinion, the court stated:
“The statute involved does not expressly provide that contracts made by unlicensed milk dealers shall be unenforceable, although it does make a violation of the so-called milk control law a misdemeanor punishable by a fine of not less than $25 nor more than $200 or by imprisonment for not less than one month nor more than six months, or both. In the case at bar, if the contract is declared unenforceable, the effect will be to punish the plaintiff to the extent of a loss of approximately $11,000 and permit the defendants to evade the payment of a legitimate debt. .
“We have here a statute which provides milk dealers shall not sell milk unless duly licensed. The statute imposes penalties for its violation by way of fine and imprisonment, but it does not expressly provide that contracts made by milk dealers shall be unenforceable. Nothing in this statute reveals an implied intent to deprive unlicensed dealers of the right to recover the reasonable value of the milk sold by them, and where the wrong committed by the violation of the statute is merely malnum prohibitum, and does not endanger health or morals, such additional punishment should not be imposed unless the legislative intent is expressed or appears by clear implication.” 11 N.E.2d at 910.
For the reasons stated, I respectfully dissent. I am authorized to state that Justice FONES joins in this dissent.